DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	This application is a 371 of PCT/EP2018/084548 filed 12/12/2018.
	This application also claims benefit of foreign application: EPO EP17208187.9 filed 12/18/2017.
	Claims 1-20 of this application are afforded the effective filing date of 12/18/2017.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/17/2020 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
	Claims 1-20 are pending in this instant application, and examined herein on the merits for patentability.



Claim Objections
Claim 1 is objected to because of the following informalities:  please add “and” after “-CN” and “heteroaryl” so as R1 and R2 recite proper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  please add “and” after the oxadiazole ring (Ia) so as the Markush group of A is reciting proper Markush language. Please also add a comma (,) after the oxadiazole ring (Ib).  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  please add “and” after the oxadiazole ring (Ia) of Markush group A, as well as, after “heteroaryl” of Markush group R2 so as Group A and R2 recite proper Markush language. Please also add a semicolon (;) after the oxadiazole ring (Ib).  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  please add “and” after the oxadiazole ring (Ia) of Markush group A, as well as, after “3-pyridinyl” of Markush group R2 so as Group A and R2 recite proper Markush language. Please also add a semicolon (;) after the oxadiazole ring (Ib).  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: please add a period (.) at the end of the claim.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  claim 10 does not recite proper Markush language. To correct claim 10 so as it recites proper Markush language, please amend claim 10 as follows:
	one or more active ingredients selected from the classes consisting of organic nitrates;  NO donors; inhaled NO; stimulator of soluble guanylate cyclase (sGC); prostacyclin analogue PGI2;  agonist of prostacyclin receptors; compounds that inhibit the degradation of cyclic guanosine monophosphate (cGMP) and/or cyclic adenosine monophosphate (cAMP); human neutrophilic elastase inhibitors; compounds inhibiting the signal transduction cascade; active substances for lowering blood pressure; neutral endopeptidase inhibitors; osmotic agents; ENaC blockers; anti-inflammatories; corticosteroids;  antagonists of chemokine receptors; bronchodilators; antihistamine drugs; anti-tussive drugs; antibiotics; DNase drug substances;  selective cleavage agents; agents that inhibit ALK5 and/or ALK4 phosphorylation of Smad2 and Smad3; tryptophan hydroxylase 1 (TPH1) inhibitors; and multi-kinase inhibitors.

	  Appropriate correction is required.

Claims 9, 15, and 19 are objected to because of the following informalities:  please put parenthesis around COPD (i.e, (COPD)), as this is an acronym of chronic obstructive pulmonary disease.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  claim 16 does not recite proper Markush language. To correct claim 16 so as it recites proper Markush language, please amend claim 16 as follows:
	one or more active ingredients selected from the classes consisting of organic nitrates;  NO donors; inhaled NO; stimulator of soluble guanylate cyclase (sGC); prostacyclin analogue PGI2;  agonist of prostacyclin receptors; compounds that inhibit the degradation of cyclic guanosine monophosphate (cGMP) and/or cyclic adenosine monophosphate (cAMP); human neutrophilic elastase inhibitors; compounds inhibiting the signal transduction cascade; active substances for lowering blood pressure; neutral endopeptidase inhibitors; osmotic agents; ENaC blockers; anti-inflammatories; corticosteroids;  antagonists of chemokine receptors; bronchodilators; antihistamine drugs; anti-tussive drugs; antibiotics; DNase drug substances;  selective cleavage agents; agents that inhibit ALK5 hydroxylase 1 (TPH1) inhibitors; and multi-kinase inhibitors.

 Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, 14-15, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a pulmonary disease, does not reasonably provide enablement for the full scope of preventing a pulmonary disease. This is a scope of enablement rejection. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
Claims 8-9, 14-15, and 18-20, respectively, are drawn to methods of preventing and/or treating a pulmonary disease by administering to a subject in need thereof an oxadiazole compound of formula I, wherein the pulmonary disease is selected from the group consisting of asthma, chronic obstructive pulmonary disease (COPD), idiopathic pulmonary fibrosis (IPF), pulmonary hypertension (PH) and pulmonary arterial hypertension (PAH).
According to McMillan Dictionary, the term “prevent” is defined as “to stop something from happening. ("prevent." Macmillandictionary.com. Macmillian, 2021. Web. 16 December 2021).
Thus, the claims in view of the dictionary imply that the adminstration of the oxadiazole compound of formula I to a subject in need thereof can fully prevent (stop) pulmonary disease from happening/occurring in said subject.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
	According to Cleveland Clinic, prevention of pulmonary disease such as asthma is unpredictable because while therapeutic intervention can be used to treat asthma by helping manage the symptoms, it is unlikely that the use of therapeutic drugs can prevent asthma from occurring in an individual, as “you can’t prevent yourself from getting asthma.” (top of page 6).
	According to MedlinePlus, prevention of pulmonary disease such as obstructive pulmonary disease (COPD) is unpredictable because while treatments using medicines can help with symptoms, slow the progress of the disease, and improve your ability to stay active, it is unlikely that the use of medicines can prevent COPD from occurring in an individual, as there is no cure for COPD and there is no way to prevent COPD from happening in an individual, as secondhand smoke, air pollution, chemical fumes and dusts are causes of COPD. (pages 2-4).
	According to MedicineNet, prevention of pulmonary disease such as idiopathic pulmonary fibrosis (IPF) is unpredictable because while medications can be used slow the progression of idiopathic pulmonary fibrosis, it is unlikely that the use of medications can prevent IPF from occurring in an individual, as the cause of idiopathic pulmonary fibrosis is unknown and therefore prevention is difficult. (pages 8-9 and 12).
	According to Medscape, prevention of pulmonary disease such as pulmonary arterial hypertension (PAH) is unpredictable because while pharmacological therapy may be used to manage PAH, it is unlikely that the use of pharmacological therapy can prevent PAH from occurring in an individual, as the majority of the cases of PAH are not preventable. (pages 2 and 6).
 (5) The relative skill of those in the art:

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
	The specification disclosed only one example drawn to showing in vitro inhibitory activity assay of compounds from Examples 1-9 and their potency in inhibiting the activity of ROCK 1 ROCK 2 isoforms. (Specification: pages 41-42). There is no predictability that the results from the in vitro inhibitory activity assay would extrapolate to effective prevention of pulmonary disease in a subject by the administration of the claimed compound of formula I, as in vitro results often poorly correlate with in vivo results. Thus, the specification does not provide a clear method of preventing pulmonary disease, as well as, there is insufficient evidence or data supporting the effectiveness of the claimed compound of formula I in fully preventing pulmonary disease in a subject.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to claims 8-9, 14-15, and 18-20 and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
not the full breadth of preventing pulmonary disease. To obviate this scope of enablement rejection, it is suggested that Applicant remove preventing from claims 8-9, 14-15, and 18-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-7, 9-10, 12-13, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation of “the rest of molecule” renders the claim indefinite because there is lack of antecedent basis for “the rest of molecule” in claim 2 or claim 1 and thus, it is unclear what claim 2 is referencing to with respect to “the rest of the molecule,” as claim 2 or claim 1 does not recite molecule or drawn to a molecule.
Regarding claim 6, the recitation “a compound as defined in claim 1” in claim 6 is indefinite because the exact meaning of the phrase is unclear and the term “defined” according to the Merriam-Webster online dictionary (www.m-w.com/dictionary.htm) means to determine or identify the essential qualities or meaning of, or to fix or mark the as defined in claim 1” of claim 6 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). To obviate this rejection, it is suggested that “as defined in” is replaced with “according to”.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Regarding claim 9, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “pulmonary hypertension (PH), and the claim also recites “specifically pulmonary arterial hypertension (PAH),” which is the narrower statement of the limitation. The claim(s) 9 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 10, the recitation “a compound as defined in claim 1” in claim 10 is indefinite because the exact meaning of the phrase is unclear and the term “defined” according to the Merriam-Webster online dictionary (www.m-w.com/dictionary.htm) means to determine or identify the essential qualities or meaning of, or to fix or mark the as defined in claim 1” of claim 10 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). To obviate this rejection, it is suggested that “as defined in” is replaced with “according to”.
Regarding claim 12, the recitation “a compound as defined in claim 5” in claim 12 is indefinite because the exact meaning of the phrase is unclear and the term “defined” according to the Merriam-Webster online dictionary (www.m-w.com/dictionary.htm) means to determine or identify the essential qualities or meaning of, or to fix or mark the limits of.  Thus, it is unclear if the aforementioned recitations are requirement or merely a definition of the instant claims.  Accordingly, the phrase “a compound as defined in claim 5” of claim 12 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). To obviate this rejection, it is suggested that “as defined in” is replaced with “according to”.
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, the recitation “a compound as defined in claim 5” in claim 16 is indefinite because the exact meaning of the phrase is unclear and the term “defined” according to the Merriam-Webster online dictionary (www.m-w.com/dictionary.htm) means to determine or identify the essential qualities or meaning of, or to fix or mark the as defined in claim 5” of claim 16 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). To obviate this rejection, it is suggested that “as defined in” is replaced with “according to”.
Regarding claim 19, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “pulmonary hypertension (PH), and the claim also recites “specifically pulmonary arterial hypertension (PAH),” which is the narrower statement of the limitation. The claim(s) 9 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As a result, claims  2, 6-7, 9-10, 12-13, 16 and 19 do not clearly set forth the metes and bounds of patent protection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 11 and 17, the phrase “may be” is interpreted as meaning “optional” and thus, claims 11 and 17 are not further limiting from claims 6 and 12, respectively, because the optional language in claims 11 and 17 denote that “a single- or multi-dose dry powder inhaler, a metered dose inhaler, or a soft mist nebulizer” is not a required limitation. Thus, this limitation has been omitted or not part of the claim, thereby making the pharmaceutical composition of claims 11 and 17 as not being further limiting the subject matter of claims 6 and 12, respectively.
To obviate this rejection, it is suggested that the phrase “may be” in claims 11 and 17 be amended to “is” so as the subject matter of the claims are positively limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
	Claims 1-5, 9-10, 15-16 and 19 are objected
	Claims 2 and 6-20 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613